PER CURIAM:
In these consolidated appeals, Geraldine Hobby seeks to appeal from the district court’s orders denying her motions to proceed in forma pauperis and dismissing her civil actions for failure to state a claim, pursuant to Fed.R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hobby v. Beneficial Household No. CA-05-238-JBF-TEM; Hobby v. First Baptist Church, No. CA-05-247-JBF-TEM, Hobby v. Beneficial, No. CA-05-274-JBF-FBS (E.D.Va. Aug. 12, 2005). We grant Hobby’s motions to amend and file her informal brief out of time and deny her motion to transfer and for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED